Citation Nr: 0614743	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-26 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for lumbar disk 
disease, with associated chronic lower back pain, L4-5 disk 
herniation with nerve root impingement, and left-sided L5-S1 
radiculopathy.

2.  Entitlement to service connection for visceral reflex 
sympathetic dystrophy, with associated chronic 
scrotal/groin/pudendal nerve pain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and T.W.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO), which denied service connection for L4-
5 disk degeneration and nerve root impingement and for 
chronic scrotal pain, claimed as visceral reflex sympathetic 
dystrophy.

The veteran and a friend provided testimony at a hearing 
chaired by the undersigned at the RO in February 2006.  A 
transcript of that hearing is associated with the claims 
folders.



FINDINGS OF FACT

1.  The veteran's current lumbar disk disease, with 
associated chronic lower back pain, L4-5 disk herniation with 
nerve root impingement, and left-sided L5-S1 radiculopathy, 
is the result of an injury in active service.

2.  The veteran's current visceral reflex sympathetic 
dystrophy, with associated chronic scrotal/groin/pudendal 
nerve pain, is the result of an injury in active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
lumbar disk disease, with associated chronic lower back pain, 
L4-5 disk herniation with nerve root impingement, and left-
sided L5-S1 radiculopathy, are met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

2.  The criteria for entitlement to service connection for 
visceral reflex sympathetic dystrophy, with associated 
chronic scrotal/groin/pudendal nerve pain, are met.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his service connection claims.  

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

In order to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the above requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The veteran contends that he injured his lower back during 
basic training in 1972, when he landed on a trampoline as he 
was about to jump into a pool, and that that injury caused 
his now chronic lower back and groin problems.  

At his February 2006 hearing, he explained that he landed off 
center on the trampoline, hitting it first with his left hip, 
and feeling a "stinging, burning, shock" sensation coming 
down his left leg.  The veteran also stated that he was 
"very, very sore for another month" but that he did not go 
to sick call after the accident.  

The veteran also testified, in February 2006, that he started 
having scrotal/groin pain about two years after service and 
that, while the pain was first suspected to represent a case 
of epididymitis, that was ruled out and his private physician 
opined that the pain actually represented some type of 
neuropathy, or nerve damage, to that area.  The veteran has 
also reported that both medical conditions have increasingly 
worsened throughout the years, to the point that he is now 
unemployable.

The veteran's service medical records reveal a June 1972 
report by the veteran, that he had hurt his back while in 
boot camp in March 1972, after "f[alling] wrong on a 
trampoline."  He had not sought any medical attention at the 
time of the accident.  The veteran stated that the pain had 
come back after pushing a car.  The impression was back 
strain.  X-rays of the veteran's lower spine were within 
normal limits.

No disabilities of the lower back or scrotal/groin region 
were noted at the time of medical examination for separation 
purposes in August 1975.

The post-service medical evidence in the veteran's claims 
files is consistent with the veteran's testimony that he has 
suffered from both medical conditions since 1972 and that 
they had worsened and currently disabled him.  

Specifically, VA outpatient medical records dated in July 
1998 indicate that the veteran had an 18-year history of 
intermittent left testicular pain, which had progressively 
become worse, and confirm that a scrotum sonogram showed no 
evidence of epididymitis or testicular mass.  Also, an August 
1998 VA outpatient medical record restates the veteran's 
history of having injured his lower back in a trampoline 
accident during service in 1972 and confirms the fact that 
the veteran suffers from chronic, intermittent low back pain.

On another VA medical consultation in August 1998, the 
subscribing physician gave diagnoses of chronic low back pain 
and chronic inguinal pain, which he opined was "likely due 
to fibrosis 2' [sic] some infectious/traumatic process 17 
y[ears] ago."

On VA medical consultation in June 1999 for back and groin 
pain, the assessments were low back pain, with radiculopathy, 
and pain secondary to low back pain and radiculopathy along 
the innervation of the sacral plexus in the pudendal nerve.

A September 1999 VA outpatient medical record confirms the 
assessment of lumbar disk disease with herniation and 
radiating pain, while a July 2000 private medical record 
confirms the diagnoses of recurrent and chronic low back pain 
and visceral reflex sympathetic dystrophy.

In a March 2001 statement, J.B., a private chiropractor, 
opined:

[The veteran's] condition started thirty 
years ago, with a fall on a trampoline 
when he was in basic camp in the Army.  
He landed on his left hip, and apparently 
injured the left [sacroiliac] joint, the 
lower back, particularly L4/5, and the 
coccyx.  This condition has never been 
adequately treated, and has gotten 
progressively worse.

In a statement dated in July 2001, Dr. D.C., a private 
physician, confirmed that the veteran had mechanical low back 
pain and neuropathic pain causing a significant portion of 
discomfort along the penis, scrotum, and medial thigh, and 
pointed out that the veteran's "presentation was not 
consistent with overt malingering."

According to a July 2003 VA discharge summary, the veteran, 
who had had a "trampoline accident approximately 30 years 
ago," currently had symptoms including left leg pain and 
radiculopathy with a L5-S1 paracentral disc herniation.  He 
had just had a L5-S1 micro-discectomy.  The discharge 
diagnosis was status post micro-discectomy at L5-S1.

In a December 2003 consultation record, a VA physician noted 
that "[t]his man has a documented trail of pain from the 
time of his boot camp injury to the present.  It involves 
groin pain, back, pain, and s[c]iatica.  Following surgery 
twice, last [in] 7/03, [the] p[atien]t has improved only 
slightly."

On VA consultation in October 2005, the veteran presented 
with complaints of left lower extremity and groin pain.  The 
examiner noted again the veteran's "trampoline accident 
where he straddled into the trampoline during [b]oot 
[c]amp," as a sequela of which he had developed low back 
pain and groin pain, both becoming progressively worse over 
the years.  The examiner confirmed the fact that the veteran 
had degenerative disk disease in his lower spine, as well as 
L5-S1 radiculopathy and "some neuropathy-related to his 
scrotum as well as his penis," and opined that the 
"[e]tiology is multifactorial" and was related to a variety 
of factors, to include a questionable piriformis syndrome, 
facet arthropathy, left-sided L5-S1 radiculopathy, and 
possible genital femoral/pudendal neuropathy.

Finally, records secured from the Social Security 
Administration (SSA) confirm the veteran's report that he has 
been found disabled, for SSA purposes; on account of a 
chronic low back disability, since June 1998.

The above evidence confirms the inservice injury of 1972, and 
the fact that the veteran currently has chronic disabilities 
of the lower back and groin/scrotal area.  There is no 
evidence of any post-service injury who could have 
potentially caused either disability.  Also, competent 
opinions link the current disabilities to service and there 
are no competent opinions against the claims.

In view of the above, with resolution of any reasonable doubt 
in the veteran's favor, the Board finds that the veteran's 
lumbar disk disease, with associated chronic lower back pain, 
L4-5 disk herniation with nerve root impingement, and left-
sided L5-S1 radiculopathy, and visceral reflex sympathetic 
dystrophy, with associated chronic scrotal/groin/pudendal 
nerve pain, are etiologically related to service.  That being 
the case, the preponderance of the evidence warrants a grant 
of service connection for both disabilities on appeal.








							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for lumbar disk disease, with associated 
chronic lower back pain, L4-5 disk herniation with nerve root 
impingement, and left-sided L5-S1 radiculopathy, is granted.

Service connection for visceral reflex sympathetic dystrophy, 
with associated chronic scrotal/groin/pudendal nerve pain, is 
granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


